ON REHEARING

                             UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-8184


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

JAMES TILLMAN,

                 Defendant – Appellant.



                             No. 09-8190


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

JAMERSON DEVOIR TILLMAN,

                 Defendant – Appellant.



Appeals from the United States District Court for the District
of Maryland, at Greenbelt.    Alexander Williams, Jr., District
Judge. (8:00-cr-00137-AW-2; 8:00-cr-00137-AW-1)


Submitted:   June 29, 2010                  Decided:   October 19, 2010
Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Tillman and Jamerson Devoir Tillman, Appellants Pro Se.
Stuart A. Berman, Assistant United States Attorney, Greenbelt,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           James Tillman and Jamerson Devoir Tillman appeal from

the   district      court’s    orders     granting      their   18    U.S.C.

§ 3582(c)(2) (2006) motions and reducing their sentences.               They

argue on appeal that they should receive a full resentencing in

light of United States v. Booker, 543 U.S. 220 (2005), applying

the   Sentencing    Guidelines   as   advisory    and   allowing     them    to

challenge the leadership role enhancements they received.                   The

Tillmans’ contention that they are eligible for sentencing anew

is without merit.      See Dillon v. United States, 130 S. Ct. 2683,

2690 (2010) (“By its terms, § 3582(c)(2) does not authorize a

sentencing or resentencing proceeding,” it merely provides for

modification of the term of imprisonment.); United States v.

Dunphy, 551 F.3d 247, 251-53 (4th Cir.), cert. denied, 129 S.

Ct. 2401 (2009).

           The     Tillmans   also    challenge   the    district    court’s

jurisdiction over their criminal proceedings, the propriety of

the sentencing enhancement they received, and the effectiveness

of their attorneys in advising them regarding the enhancement

and failing to object to the enhancement.               The district court

properly exercised jurisdiction over the Tillmans’ violation of

federal law.     The Tillmans’ challenges to their sentences and to

the effectiveness of counsel are not properly asserted in the

context of a § 3582(c) motion.

                                      3
           We have reviewed the records in these cases and find

no abuse of discretion and no reversible error.        Accordingly, we

affirm   the   district   court’s   orders.   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                               AFFIRMED




                                    4